Case: 13-11426     Date Filed: 01/05/2015   Page: 1 of 4


                                                              [DO NOT PUBLISH]



               IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         ________________________

                                No. 13-11426
                          ________________________

                  D.C. Docket No. 8:12-cr-00136-MSS-AEP-1



UNITED STATES OF AMERICA,

                                                  Plaintiff - Appellee,

versus

WEYLIN O. RODRIGUEZ,
a.k.a. Rico,
a.k.a. Weylin Ollie Rodriguez,
a.k.a. David Johnson,

                                                  Defendant - Appellant.

                          ________________________

                  Appeal from the United States District Court
                      for the Middle District of Florida
                        ________________________

                                 (January 5, 2015)

Before WILSON, ROSENBAUM, and BLACK, Circuit Judges.

PER CURIAM:
                Case: 13-11426     Date Filed: 01/05/2015    Page: 2 of 4


         Weylin O. Rodriguez was convicted by a jury of one count of conspiracy to

commit sex trafficking, in violation of 18 U.S.C. §§ 1591(a) and 1594; three counts

of sex trafficking a minor by force, in violation of 18 U.S.C. §§ 1591(a), (b),

3559(e), and 2; one count of sex trafficking adults, in violation of 18 U.S.C. §§

1591(a), (b), and 2; one count of using a firearm in furtherance of sex trafficking,

in violation of 18 U.S.C. §§ 924(c)(1)(A) and 2, one count of transporting minors

for prostitution, in violation of 18 U.S.C. §§ 2423(a), 3559(e), and 2; one count of

enticing an adult to travel in interstate commerce for prostitution, in violation of 18

U.S.C. §§ 2422(a) and 2; and one count of possession of a firearm by a convicted

felon, in violation of 18 U.S.C. §§ 922(g)(1) and 924(a)(2). The district court

sentenced him to life imprisonment, plus a five-year mandatory consecutive prison

term for his conviction for using a firearm in furtherance of sex trafficking by

force.

         Beginning in January of 2010, Rodriguez ran a prostitution ring that

recruited minors as young as 14 years old. He lured young girls to work for his

company, GMB Entertainment, under the guise of helping them attain a modeling

career. Rodriguez then physically, emotionally, and sexually abused the girls.

Throughout the course of administering his criminal enterprise, Rodriguez

regularly carried a firearm and often slept with a firearm under his pillow.

         On appeal, Rodriguez raises the following issues:


                                           2
        Case: 13-11426    Date Filed: 01/05/2015    Page: 3 of 4


1. Did the district court improperly apply an enhancement to
   Rodriguez’s overall offense level for obstruction of justice,
   pursuant to U.S.S.G. Section 3C1.1?

2. Is Rodriguez’s life sentence a substantively unreasonable
   sentence?

3. Is Rodriguez’s sentence unfairly disparate to that received
   by co-defendants Tatijuana Joye and Pria Gunn?

4. Did the district court abuse its discretion by refusing
   Rodriguez the opportunity to cross examine witnesses on
   prior convictions, pursuant to Federal Rule of Evidence
   609(a)(2), and did the exclusion of such evidence deprive
   him of a fair trial?

5. Did the district court abuse its discretion by admitting into
   evidence, pursuant to Federal Rule of Evidence 404(b),
   Rodriguez’s prior conviction for the offense of indecent
   liberties with a minor?

6. Was there sufficient evidence to prove that Rodriguez
   possessed a firearm in furtherance of a crime of violence,
   specifically sex trafficking of minors B.W., and N.W. or by
   force, fraud or coercion, in violation of Title 18, U.S.C.
   Section 924(c) (Count Seven)?

7. Did the district court improperly apply a two-level
   sentencing enhancement for undue influence, pursuant to
   U.S.S.G. Section 2G1.3(b)(2)(B)?

8. Did Rodriguez’s trial counsel provide ineffective assistance
   by failing to offer mental health evidence in mitigation of
   the life sentence sought by the United States; by failing to
   advise him to apologize to the victims and the court, thereby
   demonstrating that Rodriguez showed a lack of remorse,
   regret, or desire to rehabilitate himself; and for advising him
   not to make a statement in allocution to the district court?



                                   3
               Case: 13-11426     Date Filed: 01/05/2015    Page: 4 of 4


      After review and oral argument, we conclude that all of these issues lack

merit, and thus affirm Rodriguez’s convictions and sentences. In regard to

Rodriguez’s 8th claim, involving purported ineffective assistance of counsel, we

note that the record is not sufficiently developed to entertain this issue on direct

appeal. “We will not generally consider claims of ineffective assistance of counsel

raised on direct appeal where the district court did not entertain the claim nor

develop a factual record.” United States v. Patterson, 595 F.3d 1324, 1328 (11th

Cir. 2010) (internal quotation marks omitted). “The preferred means for deciding a

claim of ineffective assistance of counsel is through a 28 U.S.C. § 2255 motion

even if the record contains some indication of deficiencies in counsel's

performance.” Id. (internal quotation marks omitted).


      AFFIRMED.




                                           4